                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

TANGALA CARTER,                               §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §             C.A. NO. 1:19-cv-588
                                              §
                                              §
CALIFORNIA GRILL, LLC d/b/a                   §
FOXY’S CABARET                                §
                                              §             JURY DEMANDED
                                              §
       Defendant.                             §

                       PLAINTIFF’S SUR-REPLY IN OPPOSITION TO
                    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Defendant objects to certain evidence and documents submitted with Plaintiff’s Response

in Opposition to Defendant’s Motion for Summary Judgment. For the reasons that follow,

Defendant’s objections should be overruled.

1.     Defendant’s Objection to Plaintiff’s Fact Appendix

       Defendant objects to Plaintiff’s submission of a Fact Appendix, arguing that it “does not

constitute summary judgment evidence.” Def. Reply at 1. However, each statement within the

Fact Appendix is supported with a citation to the evidentiary record filed by Plaintiff as part of

her Response. The appendix was submitted pursuant to Local Rule CV-7(d)(1), which permits

the use of an appendix to summarize factual information, and was intended as a guide for the

Court to the evidence submitted with Plaintiff’s summary judgment Response. Accordingly, the

objection should be overruled.
2.     Ms. Carter’s Declaration does not contradict her deposition testimony

       Defendant claims that certain portions of Ms. Carter’s Declaration, which was attached as

Exhibit 1 to Plaintiff’s Response in Opposition to Defendant’s Motion for Summary Judgment,

should not be considered by the Court in ruling on summary judgment, as, Defendant claims,

they contradicted Ms. Carter’s deposition testimony. That contention is incorrect. Each alleged

inconsistency will be addressed in turn.

       a.      Testimony regarding cleaning tasks being assigned disproportionately to
               Black employees

       Defendant objects to Ms. Carter’s Declaration testimony that “Shortly after I began

working at Foxy’s, I also noticed that Black employees were made to clean chairs and tables, but

white employees were not.” Defendant cites Ms. Carter’s deposition at 117:23-119:19 to argue

that all employees were required to do these tasks. That is not what Ms. Carter testified to. She

testified that: “[t]hey would tell us to clean the chairs, like the actual chairs . . . they would

actually make is clean the chairs while the white waitresses were sitting down, counting their tips

or talking or outside even.” Exhibit 3 (deposition of Tangala Carter) at 118:7-12. She further

testified that “the Caucasian servers, they would do one and do this, barely put it on there and

walk off and do whatever they are doing, and we are like: “Okay. We thought everybody was

supposed to be doing this.” Carter depo. At 118:16-119:3. While Defendant is correct that there

was a meeting to address these disparities, Ms. Carter did not testify otherwise in her declaration.

Nor did Ms. Carter’s declaration contradict her deposition testimony that when she had refused

to perform these tasks, because she had observed white employees not having to do so, she was

not disciplined. Her declaration also does not contradict her deposition testimony that after the

meeting, the disparities in cleaning job assignments did not change. Carter depo. at 119:10-15.


                                                 2
       b.     Substance of discussion with Tommy Perkins

       Ms. Carter testified in her EEOC Charge and her Declaration that when she spoke with

Tommy Perkins, she discussed the use of the word “nigga” as well as her concerns about

disparities in job assignments and differences in how Black employees were spoken to. Carter

declaration at paragraph 10. Defendant claims that Ms. Carter’s deposition testimony concerning

the meeting with Mr. Perkins only discussed the racial slurs, and not the disparities in job

assignments and treatment. Def. Reply at 2-3. However, that is because counsel for Defendant

only asked Ms. Carter about the slurs in the part of the deposition cited by Defendant (pp.

98-99). Beginning at page 97, line 4, Defense counsel questioned Ms. Carter about Taylor

Radcliffe’s use of racial slurs, starting with:   “we’ll talk about Taylor some more.     You

mentioned you have a conversation with Taylor where he -- he -- you allege he used the “N”

word . . .” Carter depo. at 97. Counsel then asked Ms. Carter whether she “complained about

this to any other managers,” and Ms. Carter responded that she spoke to “Tommy [Perkins].”

Carter depo. at 98:98:2-98:14. The remainder of the questions deal with Ms. Carter’s discussion

about Mr. Radcliff’s use of slurs with Mr. Perkins. At no time during that section of the

deposition did defense counsel ask Ms. Carter about the other allegations in her EEOC charge

and Complaint - that she had also told Mr. Perkins about the differences in treatment between

Black and White employees. Ms. Carter testified in her EEOC charge, which was made an

exhibit to her deposition by counsel for Defendant, that “[o]n November 4, 2017, I told one of

our managers, Tommy Perkins, who I understand to be the general manager of the facility, that I

was not comfortable with the word “nigga” being used so much, and with the difference in

treatment between the white employees and black employees. I told him that I had observed that



                                              3
the white employees were treated much better than the black employees, given easier job duties

and being talked to less harshly than the black employees. I told him I felt that something was

not right with that difference in treatment.” Exh. 2 to Plaintiff’s Response in Opposition to

Defendant’s Motion for Summary Judgment.            Defendant’s failure to inquire about these

allegations during Ms. Carter’s deposition, and to give her the opportunity discuss them, does not

allow Defendant to now claim that her deposition testimony contradicts her Declaration.

        c.     Hours being cut

        Defendant contends that Ms. Carter’s testimony in her Declaration that she texted one of

the managers, Dave Thomas, about her hours being cut, somehow contradicts her deposition

because she did not mention it during the deposition. Def. Reply at 3. However, Defendant’s

counsel did not ask Ms. Carter during her deposition about any text messages with Dave, despite

the fact that she referred to those text messages in her EEOC charge, which was an exhibit to her

deposition. Exh. 2. ​See Deposition of Tangala Carter. Ms. Carter did testify in her deposition,

in response to questions from Defense counsel, that she asked Dave about being able to work

more hours after her hours were reduced, but Dave never got back to her about it. Carter depo. at

123:23-124:4. At no place in the deposition did Ms. Carter deny texting Mr. Thomas about her

hours being cut, or contradict her Declaration testimony about texting Mr. Thomas. Regarding

Defendant’s contention that the text messages would be the “best evidence” of the exchange, Ms.

Carter does not still have the text messages with Mr. Thomas, so they were not produced, and

cannot be considered “best evidence” that would justify striking her Declaration testimony about

them.




                                                4
       d.      Discussion with Dan regarding table assignments

       Ms. Carter testified in her Declaration at para. 17 that in early December 2017, she spoke

with Dan, one of the managers, about table assignments not being done equitably. In her

deposition, Defense counsel asked her about a similar conversation with Dan that took place on

the night of December 29, 2019, but not about the conversation earlier in December. And Ms.

Carter testified regarding her last night of employment that she told managers Dave and Dan that

she did not have any customers, and was just standing around, and “I’m being kept from waiting

on -- on customers.” Def. Exh. D at 2; Carter depo. at 73:5-9. Accordingly, Defendant has not

provided any basis for striking Ms. Carter’s testimony in paragraph 17 of her Declaration.

       Based on the foregoing, Defendant has provided no basis for this Court to disregard the

competent summary judgment evidence presented in Plaintiff’s Declaration. For the reasons

stated in Plaintiff’s Response in Opposition to Defendant’s Motion for Summary Judgment, the

Motion for Summary Judgment should be denied.

                                             Respectfully submitted,

                                             /s/ Kell A. Simon
                                             Kell Simon
                                             Texas Bar No. 24060888
                                             THE LAW OFFICES OF KELL A. SIMON
                                             501 North IH 35, Suite 111
                                             Austin, Texas 78702
                                             (512) 898-9662
                                             (512) 368-9144 (Fax)

                                             ATTORNEY FOR PLAINTIFF




                                                5
                               CERTIFICATE OF SERVICE

      By my signature hereunder affixed, I certify that a true and correct copy of the foregoing
document has been transmitted to all parties of record ​via CM/ECF​, on this 1st day of
December, 2020, addressed as follows:

DARRELL L. BARGER
dbarger@hartlinebarger.com
BRIAN S. RAWSON
brawson@hartlinebarger.com
STEPHANIE ROARK
sroark@hartlinebarger.com
ROY B. MCKAY
rmckay@hartlinebarger.com
HARTLINE BARGER LLP
1980 Post Oak Blvd, Suite 1800 Houston, TX 77056
(713) 951-4250
(713) 652-2419 facsimile

                                                   /s/ Kell A. Simon
                                                   Kell A. Simon




                                               6
